Order entered June 9, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00529-CV

    ENVISION RADIOLOGY TEXAS LP AND HEALTH IMAGING
  PARTNERS, LLC D/B/A ENVISION IMAGING OF ALLEN, Appellants

                                       V.

                         SANDRA TRADER, Appellee

               On Appeal from the 401st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 401-01239-2019

                                    ORDER

      Before the Court is appellee’s June 8, 2021 unopposed motion for a thirty-

day extension of time to file her brief. Because this is an accelerated appeal, we

GRANT the motion to the extent we ORDER the brief be filed no later than July

12, 2021.


                                            /s/   KEN MOLBERG
                                                  JUSTICE